DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 22-29 in the reply filed on July 12, 2021 is acknowledged. Claims 12-17 and 31-33 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22 and 25-27 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Momono (US 2014/0339727).
Regarding Claim 22, Momono anticipates a work molding system for producing a molded article by molding a work (Fig. 1 abstract), the system comprising: 
a work forming device configured to form a work (Fig. 1 paragraph [0025] sheet heating part – 30…configured to heat the sheet – S); 

a conveying device configured to convey the formed work formed by the work forming device (Fig. 1 paragraph [0025] ejector – 200 …configured to transfer the sheet  - S and molded article – Q between the sheet heating part – 30 and the injection molding machine – 100) from the work forming device to the molding device  wherein 
the conveying device includes a holding member for holding the formed work formed by the work forming device (Fig. 3 paragraph [0034] ejector includes… a pair of holding mechanisms – 230 and 240) and a molded article molded from the formed work by the molding device (Fig. 5 paragraph [0025] …configured to convey the molded article – Q), and a movement mechanism for moving the holding member (Fig.4 paragraph [0041]…the holding mechanism – 230 is moved along the guide – 220), and 
the holding member includes a work holding part configured to hold (Fig. 3 paragraph [0041] delivers the sheet – S to the holding hand – 232)  and heat the formed work formed by the work forming device (Fig. 4 paragraph [0025] …configured to hold and transfer the sheet – S.. the sheet (sheet-shaped insert member) S is a sheet-shaped thermoplastic prepreg), and a molded article holding part configured to hold the molded article molded from the formed work by the molding device (Figs. 3-5 paragraph [0045] …the holding mechanism – 240 is moved to the delivery position – 222 and the transfer robot – 500 operates to hold the molded article – Q – also see paragraph [0036] the holding mechanism – 230 and the holding mechanism – 240 can be respectively operated independently of each other…).
Regarding Claim 25, Momono discloses the work molding system according to Claim 22 and further discloses wherein the movement mechanism of the conveying device comprises an articulated robot (Fig. 2 paragraph [0035] …guide- 220 includes…delivery position (sheet delivery position…molded article delivery position) – 222 where the sheet – S or the molded article _Q is delivered between the heating position – 221 and the transfer robot – 500…). 
Regarding Claims 26 and 27, Momono discloses the work molding system according to Claim 22 and further discloses wherein the work holding part of the holding member of the conveying device holds the formed work by vacuum suction or wherein the molded article holding part of the holding .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-24 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momono (US 2014/0339727) in view of Yamazaki (US 5,800,759).
Regarding Claim 23, Momono discloses all the limitations of Claim 22 but does not disclose that the molding device performs vacuum molding along with the resin injection molding of the formed work. 
In the same field of endeavor, Yamazaki teaches a method and apparatus for producing insert molded articles whereby an insert material is preformed to correspond in shape to the cavity formation face of the male or female die of an injection molding machine (3:22-26), wherein the molding device performs vacuum molding (Figs. 7A, 7B 7:19-22 vacuum molding means) and resin injection molding of the formed work formed by the work forming device (Fig. 5 9:16-20 resin injection  port – 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Momono to incorporate the disclosure of Yamazaki 
Regarding Claim 24, the combination of Momono and Yamazaki disclose all the limitations of Claim 23 and Yamazaki further discloses that the molding device is configured to perform vacuum molding on one surface of the formed work fed to the molding device (Figs. 7A, 7B 7:22-27 patterned insert material – 7 …is tightly held in touch with the recessed face of the recessed part – 120 of the lower cavity die – 12 through vacuum suction…and then preformed), and to perform resin injection molding on another surface thereof (10:7-11 …vacuum suction means….or the like at the rear face of the transfer head – 33 to hold and release the insert molded article – 100).
Regarding Claim 28, Momono discloses all the limitations of Claim 22 but does not disclose the holding member includes a frame portion having a substantially rectangular shape with the work holding part provided on a front surface of the frame portion of the conveying device with the molded article holding part on a back surface of it.
In the same field of endeavor, Yamazaki discloses that the holding member of the conveying device includes a frame portion (Figs. 6A-7B 7:44-52 clamping means – 13, upper and lower frame members having shapes surrounding the periphery of a recessed part – 120 of a lower cavity die- 12)  and the work holding part is provided on a front surface of the frame portion of the conveying device, and the molded article holding part is provided on a back surface of the frame portion (Fig. 24 12:42-52 insert material – 7 held by the transfer head – 33; insert molded article – 100 caught by the take-out means – 50 arranged at the rear side of the transfer head – 33). However, Yamazaki is silent as to the frame portion having a substantially rectangular shape. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Momono to incorporate the disclosure of Yamazaki 
	Regarding Claim 29, Momono discloses all the limitations of Claim 22 but does not disclose a configuration for causing the work holding part to hold the formed work and a configuration for causing the molded article holding part to be different from each other.  
 In the same field of endeavor, Yamazaki discloses a configuration for causing the work holding part to hold the formed work and a configuration for causing the molded article holding part to hold the molded article which are different from each other in the holding member of the conveying device (7:22-27 patterned insert material – 7 …is tightly held in touch with the recessed face of the recessed part – 120 of the lower cavity die – 12 through vacuum suction…and then preformed) and (Figs. 7A, 7B 7:19-22 vacuum molding means). One with ordinary skill in the art would be motivated to consider this because although the insert material is softened at this time by the heat, the portion in contact with the top face of the projecting part of the preforming die tends to be less softened than the portion not in contact with the top face, and therefore, the former portion is also little expanded although the latter portion not in contact with the top face is stretched through vacuum suction. As a result of this, the generation of wrinkles, the positional shift, the deformation or breakage of the ink layers can be effectively prevented (Fig. 7 14:26-34).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742